



COURT OF APPEAL FOR ONTARIO

CITATION: Pustai v. Pustai, 2014 ONCA 422

DATE: 20140523

DOCKET: C57925

Feldman, Rouleau and Hourigan JJ.A.

BETWEEN

Scott Timothy Pustai

Applicant (Respondent)

and

Christine Marie Pustai

Respondent (Appellant)

Michael H. Tweyman, for the appellant

William H. Abbott, for the respondent

Heard: April 3, 2014

On appeal from the order of Justice Allan R. Rowsell of
    the Superior Court of Justice, dated December 7, 2012.

Rouleau J.A.:

[1]

The appellant, Christine Pustai, appeals from the trial judges decision
    terminating the obligation of the respondent, Scott Pustai, to pay spousal
    support, effective June 1, 2013, and obligating the appellant to pay child
    support as well as 20 per cent of the s. 7 expenses commencing July 1, 2013.

FACTS

[2]

The appellant was born June 28, 1962 and the respondent was born May 15,
    1964. They were married on August 25, 1989. There are four children of the
    marriage: Justin born October 13, 1990, Joshua born April 3, 1992, Jessie born
    September 24, 1993 and Amber born March 21, 1995.

[3]

The appellant and respondent separated on March 31, 2001, after 11 ½
    years of marriage. At the time of separation the appellant was 38 years old and
    the respondent was 36 years old.

[4]

The parties settled their matrimonial litigation in 2008 by entering
    into minutes of settlement dated January 16, 2008. Portions of those minutes of
    settlement were then incorporated into a consent order dated February 21, 2008.
    The order was based on the respondent having an annual income of $155,800 and
    provided, among other terms, that the respondent would pay

spousal support in the sum of $3000 per month commencing March
    1, 2008 and on the first day of each month thereafter. There shall be no
    termination for spousal support. Either party may ask for a review of the
    quantum of support upon a material change in circumstances.

[5]

The order also provided that the appellant shall transfer her one-half
    interest in the former matrimonial home to the [respondent] as lump sum child
    support  inclusive of s. 7 expenses including University / College expenses,
    for the support of Justin, Jessie and Amber. When the consent order was entered
    into, the appellant only had custody of Joshua, although Joshuas residence
    would move back and forth between the parties.

[6]

The effect of the term of the order dealing with the matrimonial home is
    unclear. This is because on or about the same day as they signed the minutes of
    settlement upon which the consent order is based, the appellant and the
    respondent had executed a document
[1]
stating that the respondent held the former matrimonial home in trust for the appellant,
    had no beneficial interest in it and agree[d] to transfer, sell, encumber or
    deal however [the appellant] wishes with the property at her request and sole
    discretion. According to the respondent, this trust agreement was entered into
    because of financial difficulties the appellant was facing at the time. The
    record, however, does not explain how this trust agreement is to be reconciled
    with the apparent transfer by the appellant of her one-half interest in the
    home as lump sum child support.

[7]

On November 7, 2008, less than 9 months after the consent order was
    entered into, the respondent brought a motion to vary support on the basis of
    changed circumstances.

[8]

The motion was dismissed on August 5, 2009. The motion judge found that
    there had been no material change in circumstances warranting either a reduction
    in spousal support or an order that the appellant pay child support. The motion
    judge held that the respondent had waived his right to child support and
    s.  7 expenses. Further, based on the terms of the consent order, it was
    reasonable for the appellant to believe that spousal support would never
    terminate and that only the quantum could be varied.

[9]

The respondent appealed that order. The appeal was dismissed on March
    30, 2010. The Court of Appeal agreed with the motion judges finding that there
    had been no material change in circumstances. The Court of Appeal also
    confirmed that the consent order provided that only the quantum but not the
    duration of spousal support could be subject to variation.

[10]

The
    respondent brought a second motion to vary on October 26, 2010. That motion was
    referred to trial and it is the decision rendered in that trial that is the
    subject matter of this appeal. At trial the respondent argued that there had
    been material changes in circumstances that warranted terminating spousal
    support and entitled him to receive child support from the appellant. The alleged
    changes in circumstances included:

a)

The appellant had sold
    the former matrimonial home and was keeping all of the proceeds;

b)

The respondents
    company had been operating in special loan status for some time and was at the
    time of trial still operating under financial restrictions imposed as part of
    its special loan status;

c)

Although the appellant
    maintained that she had not been working, she was leading a lifestyle that
    demonstrated that she had undisclosed income and assets; and

d)

The respondents
    income had decreased from $155,800 at the time of the consent order to
    $126,540.88 at the time of the trial.

[11]

At
    trial, the appellant testified that she understood from the consent order that
    she would continue to receive support for the rest of her life and, as a
    consequence, she did not seek employment. The appellant testified that her only
    income was the $36,000 per year she received as support. The evidence led at
    trial, however, demonstrated that the appellant had taken several expensive
    holidays, had paid down sizeable debts and had amassed considerable sums of
    money since the 2008 consent order had been made. No reasonable explanation was
    advanced explaining how this would be possible on an income limited to $36,000
    per year. It would simply have been impossible to amass these sums on such a
    low income.

[12]

The
    trial judge found that there had been a material change in circumstances. His
    conclusion was based on his finding that there had been a significant change in
    the appellants financial circumstances. The appellant had accumulated
    approximately $135,000 in 25 months and had not disclosed to the court how she
    had been able to accumulate such significant sums. Further, the respondents
    income had dropped significantly from the salary he had been earning when the
    consent order was entered into.

[13]

The
    trial judge then turned to the issue of remedy. He was provided with the
    calculations made by the parties using the spousal support advisory guidelines.
    He noted, at para. 72, that

given the age of the parties, the date of separation, the
    duration of spousal support with child support formula would have been subject
    to a variation and possible review for a minimum of 6 years and a maximum of 12
    years. Without the child support formula, the duration is 6 to 12 years once
    again. It has now been 12 years since the date of separation.

The trial judge then concluded that, based on an 11 ½
    year marriage and separation for approximately the same amount of time during
    which the respondent paid support, it was appropriate that support should end as
    of June 1, 2013.

[14]

The
    trial judge further determined that the appellant had either been
    under-employed or had failed to disclose her employment income. It was
    therefore appropriate to impute income to the appellant in the amount of
    $31,000. This amount of income would trigger an obligation to pay child
    support. He therefore ordered that, effective July 1, 2013, she pay $505 per
    month in child support and, additionally, be required to pay 20 per cent of s.
    7 expenses for the children.

[15]

On
    a final issue, the trial judge determined that the respondent had not complied
    with the minutes of settlement entered into between the parties with regard to
    the requirement that the respondent purchase a new vehicle for the appellant.
    The trial judge therefore ordered the respondent to provide the appellant with
    a new vehicle as required within 30 days.

ISSUES

[16]

On
    appeal, the appellant argues that:

1.

pursuant to the
    Court of Appeals 2010 decision the respondent was prevented from bringing an
    application to terminate support;

2.

in the
    alternative, the respondent had not demonstrated a material change; and

3.

in the further
    alternative, if there had been a material change, the trial judge erred in
    terminating support and in ordering the appellant to pay child support to the
    respondent.

ANALYSIS

The impact of the Court of Appeals decision

[17]

The
    appellant argues that the Court of Appeals determination in the earlier
    variation application to the effect that only the quantum but not the duration
    of spousal support could be subject to variation precluded the respondent from
    seeking to terminate support.

[18]

I
    disagree. The Court of Appeals decision on the earlier variation application
    finally determined the proper interpretation of the consent order. As a result,
    the respondent was precluded from advancing, on a subsequent application, any
    different interpretation of the consent order. However, the fact that the
    parties agreed not to terminate the support does not prevent a party from
    returning to court where there is a change in circumstances such as to warrant a
    variation including the possibility of ending support altogether. As explained
    by the Supreme Court of Canada in
L.M.P v. L.S.
,
    2011 SCC 64, [2011] 3 S.C.R. 775, a consent order is always open to variation
    in the event that a material change in circumstances so warrants. The majority
    of the Court in
L.M.P.
stated, at para. 41:

But even where an agreement incorporated into an order includes
    a term providing that it is final, the courts jurisdiction under s. 17 cannot
    be ousted . A provision indicating that the order is final merely states the
    obvious: the order of the court is final
subject to
s. 17 of the
Divorce
    Act
. Courts will always apply the
Willick
[
v. Willick
,
    [1994] 3 S.C.R. 670]

inquiry to determine if a material change of
    circumstances exists. [Citations omitted; emphasis in original.]

[19]

In
L.M.P.
, the majority of the Court characterized the 
Willick
inquiry
    as follows, at para. 32:

That change of circumstances, the majority of the Court
    concluded in
Willick
, had to be a material one, meaning a change
    that, if known at the time, would likely have resulted in different terms (p.
    688).
G. (L.)
[
v. B. (G.)
, [1995] 3 S.C.R. 370] confirmed
    that this threshold also applies to spousal support variations.

[20]

The
    fact that the Court of Appeal has, in the appeal from the first application,
    finally determined the proper interpretation of the consent order does not
    prevent the respondent from seeking a variation of that consent order. The
    threshold question for the court, in deciding whether a variation should be
    granted, is whether there has been a material change of circumstances in
    accordance with the test articulated in
L.M.P.
and
Willick
.

Has there been a material change in circumstances?

[21]

The
    appellant argues that the trial judge erred in finding that there was a
    material change in circumstances. Specifically, the appellant argues that the
    reduction in the respondents salary was only temporary. The respondents company
    would likely soon exit special loan status and, presumably, the respondents
    income would return to the previous levels. Because the change in income was
    only temporary, this would not constitute a material change.

[22]

I
    disagree. The trial judges finding was anchored not only in the change in the
    respondents salary but also the significant unexplained improvement in the
    appellants financial circumstances. That alone could support a finding of material
    change in circumstances. Further, although it was possible and even likely that
    the respondents company would, at some point, exit special loan status, there
    was no assurance that the respondents salary would return to the previous
    levels. The problems of the respondents company were serious and the trial
    judges conclusion that the reduction in salary was a material change, and not
    simply a temporary aberration, was reasonable in the circumstances.

[23]

The
    trial judges reasons did not adopt the specific formulation of the
Willick
inquiry quoted above. However, it is implicit in his reasons that he concluded
    that the terms of the original consent order likely would have been different
    if it had been known at the time (1) that the respondents financial situation
    would deteriorate as the trial judge found that it has, and (2) that the
    appellant had, or would have, significant undisclosed assets and/or access to
    undisclosed sources of income. That is, the trial judges reasons make clear
    why he found a material change in circumstances warranting a variation of the
    consent order, in accordance with
L.M.P.
The threshold for variation
    having been met, the issue becomes whether the terms of the variation entered
    by the trial judge were appropriate.

Did the trial judge err in terminating the support and in
    ordering the appellant to pay child support?

[24]

The
    appellant submits that, even if there had been a material change in
    circumstances, the trial judge erred in how he addressed whether and to what
    extent the material change warranted a variation of the consent order. At para.
    50 of
L.M.P.
, the majority of the Court explained the approach courts
    should take when making variation orders:

In short, once a material change in circumstances has been
    established, the variation order should properly reflec[t] the objectives set
    out in s. 17(7),  [take] account of the material changes in circumstances,
    [and] conside[r] the existence of the separation agreement and its terms as a
    relevant factor . A court should limit itself to making the variation order
    which is appropriate in light of the change. The task should not be approached
    as if it were an initial application for support under s. 15.2 of the
Divorce
    Act
.

[25]

The
    Court thus affirmed the approach it had laid out in
Miglin v. Miglin
,
    2003 SCC 24, [2003] 1 S.C.R. 303, for achieving consistency in the variation of
    orders based on consensual agreements and those not so based. As the majority
    of the Court in
Miglin
stated, at para. 62:

[C]
onsistency between treatment of consensual
    agreements incorporated into orders and those that are not is achieved  when
    judges making variation orders under s. 17 limit themselves to making the
    appropriate variation, but do not weigh all the factors to make a fresh order
    unrelated to the existing one, unless the circumstances require the rescission,
    rather than a mere variation of the order.

[26]

In
    this case, whereas the trial judge may have correctly identified the changes in
    the respondents salary and in the appellants financial circumstances between
    the date of the consent order and the trial, he did not go on to properly consider
    the circumstances of the parties
at the time of the original consent order
,
    and to compare those circumstances with circumstances at the time of trial.
    From the reasons, it appears that, once the trial judge found a material change
    in the financial circumstances of the parties, he then all but ignored the fact
    that the parties had entered into a comprehensive settlement leading to the
    original consent order in February 2008.

[27]

This
    failure to consider the circumstance of the parties at the time of the consent
    order is apparent from the trial judges use of the spousal support advisory
    guidelines and his comments that an 11 ½ year marriage would not normally yield
    more than 12 years of support payments.

[28]

Yet,
    as the above passages from
L.M.P.
and
Miglin
make clear, the
    trial judges analysis should be grounded in the actual circumstances of the
    parties at the time the consent order is entered into. In other words, the
    trial judge had to take as a starting point that in February 2008 the parties
    agreed to support payments of $3000 per month with no end date. He ought to
    have taken into account all of the elements of the 2008 settlement. This would
    include the financial situation of the parties at the time, the basis for the
    payments and waivers agreed to, as well as the effect and value of the transfer
    of interest in the matrimonial home in light of the trust agreement. An
    analysis of the circumstances at the time of the February 2008 consent order was
    required in order to determine whether the changes he had identified were
    sufficient to bring the support payments to an end less than five years after
    reaching that agreement. Instead the trial judge focussed on the circumstances
    at the time of separation and determined whether the change in circumstances,
    some 12 years later, warranted ending the support payments and requiring the
    appellant to pay child support to the respondent.

[29]

In
    his decision, the trial judge has, in effect, rescinded the initial consent
    order instead of considering the impact of changes from the date of that order.
    In other words, in determining the proper variation of the existing order, he
    adopted the approach that
Miglin
and
L.M.P.
had explicitly
    foreclosed. As a result, therefore, I have concluded that the order must be set
    aside and a new trial ordered. Although, as explained above, I do not find any
    error in the trial judge's determination that there has been a material change
    in circumstances, in light of the error in his approach to settling the terms
    of variation I find it appropriate to order that the new trial address both
    these issues anew. Given how closely linked the two stages of analysis are - i.e.,
    the threshold determination whether there has been a material change in
    circumstances, and the subsequent determination of the appropriate terms of
    variation, if any - these issues should be dealt with together at a single
    trial.

[30]

Below
    I note two specific issues to be dealt with in the new trial.

The former matrimonial home

[31]

The
    trial judge has noted, but not squarely dealt with, the apparent confusion
    surrounding the term in the original consent order stating that the appellant
    was transferring her one-half interest in the former matrimonial home to the
    [respondent] as lump sum child support for the support of Justin, Jessie and
    Amber. At paras. 26-27 of his reasons, the trial judge acknowledges the
    respondents testimony to the effect that he consented to the appellant keeping
    the proceeds of the sale of the matrimonial home on the expectation that the
    appellant would commence paying base child support and section 7 expenses when
    the property sold and that spousal support would change as well. As the
    trial judge notes, at para. 27: This ignores the so-called Trust Agreement
    discussed above, in which the respondent purports to hold the matrimonial
    property in trust for the appellant, with the appellant as sole beneficial
    owner.

[32]

Further,
    at para. 68, the trial judge seems to question the validity of the related term
    in the original consent order: The Order of Lack J. with regard to the
    transfer of the home was in consideration for a lump sum of child support which
    was not in fact the reality given the Trust Agreement. The [appellant] has not
    paid any child support for the children while they have been in the care of the
    [respondent]. The trial judge thus seems to suggest that, in light of the
    trust agreement, the appellant only appeared to give consideration in exchange
    for a release from paying child support for Justin, Jessie and Amber.

[33]

The
    trial judge does not, however, clearly resolve this apparent conflict and does
    not situate this trust agreement in the broader context of the settlement agreement
    reached by the parties. Before concluding that the appellant should make any
    child support payments and determining the amount of these payments, it is
    necessary to clearly understand the impact of the trust agreement, the
    settlement and the consent order on the parties interests in the matrimonial
    home.

The automobile

[34]

The
    parties are unable to agree on the cost of the automobile that ought to be
    purchased by the respondent pursuant to the settlement agreement. The parties
    urge this court to determine that issue without the need for it going to
    arbitration or other form of dispute resolution. In light of the fact that I
    would order a new trial, I would simply add the automobile issue to the list of
    issues to be determined at this new trial.

Fresh evidence

[35]

Both
    parties tendered fresh evidence on the appeal. This evidence largely dealt with
    events that occurred after the decision under appeal was rendered. In light of
    the disposition I propose, I would dismiss the motions to tender fresh
    evidence. If the parties are unable to resolve their dispute  something I
    would strongly urge them to do  this fresh evidence can be tendered at the new
    trial.

CONCLUSION

[36]

As
    a result, I would allow the appeal and order a new trial. In light of the
    appellants success on appeal, I would award costs in the agreed amount of
    $7500 inclusive of disbursements and taxes. I would reserve the costs of the
    initial trial to the judge hearing the retrial in this matter.

Released: May 23, 2014

(K.F.)                                                              
    Paul Rouleau J.A.

I agree K. Feldman J.A.

I
    agree C.W. Hourigan J.A.





[1]
The trial judge found, at para. 15 of his reasons, that the minutes of
    settlement and the trust agreement were signed on the same day. Although the
    date on the copy of the minutes of settlement contained in the appeal book is
    not clear, the trial judge found the date to be January 16, 2008. The trust
    agreement, however, is dated January 14, 2008. This apparent discrepancy is
    likely explained by the fact that the appellant accepted the respondents offer
    to settle on January 14, 2008, while they may not have formalized this
    agreement into minutes of settlement until two days later.


